Citation Nr: 0817345	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-24 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for left ankle 
ligament laxity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1975 
and from June 1979 to December 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 Rating Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In September 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Pittsburgh RO.  A 
transcript of the hearing is of record.  

In January 2006 and June 2007, the Board remanded this case 
for additional development, and the case has been returned 
for further appellate review.


FINDING OF FACT

The veteran's left ankle condition is manifested by painful 
motion and swelling, with arthritis confirmed by x-ray.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for left 
ankle sprain residuals, with mild residual laxity and 
traumatic arthritis, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5273 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159b.  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction.  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA notice requirements, however, may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in August 2003 and 
February 2006, in which the RO advised the appellant of the 
evidence needed to substantiate his increased rating claim.  
The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  In addition, the February 2006 letter expressly told the 
veteran to provide any relevant evidence in his possession, 
while the August 2003 letter implicitly told him to do so.  
In an August 2006 letter, the veteran was advised as to the 
type of evidence needed to substantiate both the disability 
rating and effective date elements of his claim, pursuant to 
the Court's holding in Dingess, supra.

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, 38 U.S.C. § 5103(a) notice must meet 
the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

In this case, the notice letters discussed above satisfied 
elements (1), (2), and (4), but they did not advise the 
veteran of the particular diagnostic code under which his 
disability was rated.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The veteran was provided with notice of the specific 
diagnostic code that was applicable to his claim in the May 
2004 Statement of the Case (SOC), and his claim was 
subsequently readjudicated in Supplemental Statements of the 
Case (SSOCs) in July 2004, October 2004, and July 2007.  
However, as will be discussed below, the Board has decided to 
partially grant the veteran's increased rating claim and has 
found that it would be more appropriate to rate the veteran 
for limitation of motion of the ankle under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5271.  VA has not specifically 
provided written notice of DC 5271 with respect to the 
veteran's left ankle claim.  However, the Board does not 
believe that the veteran would be unduly prejudiced if the 
Board were to proceed with the disposition of the veteran's 
claim rather than issuing a remand, and thus delaying further 
adjudication, so that additional notice may be sent.  

The Board notes that it is granting a 10 percent rating for 
the left ankle disability on the same grounds as it granted a 
10 percent rating for the veteran's right ankle disability in 
June 2007.  This decision outlined the relevant rating 
criteria and thoroughly discussed DC 5271 as it applied to 
the veteran's right ankle disability.  Because the left ankle 
increased rating is being granted on the same basis as the 
right ankle claim was granted, the Board believes that the 
veteran has been sufficiently notified of the rating criteria 
that are now being applied to his left ankle disability.  
Therefore, the Board concludes that the veteran is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders, supra.

As to the post-adjudication timeliness of the notice letters 
from February 2006 and August 2006, the Board notes that the 
claim was subsequently readjudicated by the RO following the 
issuance of these letters in a June 2007 SSOC.  Thus, the 
Board finds any error with respect to the timeliness of those 
notices to be harmless.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The Board further finds that the duty to assist requirements 
of the VCAA have also been satisfied in this case.  
Specifically, the Board finds that all obtainable evidence 
identified by the veteran relative to this issue has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  Of record are the veteran's 
private medical records and VA examination reports from 
August 2003 and September 2006.  There is no pertinent, 
outstanding evidence that requires further development.  
Therefore, the duty to notify and assist having been met, the 
Board turns to the analysis of the veteran's claim on the 
merits.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The veteran's service-connected left ankle disability has 
been rated as noncompensable under DC 5310, for impairment of 
Muscle Group X, the forefoot. The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The Board notes that the 
veteran was granted service connection for a disability 
status post left ankle sprain with residual mild laxity. For 
the reasons that follow, the Board believes a different 
diagnostic code is more appropriate.

DC 5310 grants compensable ratings for "Moderate," 
"Moderately Severe" and "Severe" impairment of the intrinsic 
and dorsal muscles of the foot.  See 38 C.F.R. § 4.73.  The 
veteran was assigned this diagnostic code because this grant 
of service connection covers recurrent left ankle sprains, 
with mild laxity.  However, the evidence does not show that 
the veteran had impairment of the muscles of his left foot or 
lower leg, including the gastrocnemius, at any time during 
the period on appeal. A compensable rating under DC 5310 is, 
therefore, not directly applicable. There are, however, 
several diagnostic codes relating directly to the ankle.

Under DC 5271, limitation of ankle motion merits a 10 percent 
rating when the limitation is "moderate" in degree and 20 
percent when "marked" in degree.  38 C.F.R. § 4.71a.  Normal 
range of motion of the ankle is measured as 0-20 degrees of 
dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2007).  Neither "moderate" nor "marked" is 
defined by the Ratings Schedule.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  38 C.F.R. §§ 4.2, 4.6.  At the August 2003 
VA examination, the veteran's range of motion was 0 to 20 
degrees of dorsiflexion and 0 to 40 degrees of plantar 
flexion.  A June 2004 private treatment note indicated that 
the veteran's ankle range of motion was within functional 
limits.  An August 2005 private treatment note states that 
the veteran is to receive a lace-up brace for his ankles, 
though there is no indication that he received the brace.  
The September 2006 VA examination report shows his range of 
motion to be 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion. The Board finds that the 
preponderance of the evidence shows that the veteran's range 
of motion of the left ankle is not impaired to a "moderate" 
degree.   He has shown essentially normal range of motion, 
with only very slight (5 degrees) limitation of plantar 
flexion. A compensable rating is not warranted under DC 5271. 

When the veteran has degenerative arthritis confirmed by x-
rays and a noncompensable impairment of range of motion, a 10 
percent rating is available for swelling, muscle spasm or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 
4.71a, DC 5003.  The Board notes that an August 2005 private 
treatment record reflects that x-rays of both ankles showed 
mild degenerative change, with greater change in the right 
ankle than in the left.  The September 2006 VA examination 
report reflects that left foot x-rays showed mild tibiotalar 
and mild talonavicular degenerative changes and a left heel 
spur.  The examiner noted that there was no pain flare up 
with repeated active range of motion testing.  The veteran 
stated that his pain was aggravated by achy joints and fast 
walking and that being on his feet for too long affected his 
job performance.  The examiner diagnosed bilateral ankle mild 
degenerative joint disease.  The August 2005 record indicates 
that the veteran's ankle had mild swelling with discomfort 
with dorsal flexion and plantar flexion with tenderness 
circumferentially about the ankle joint.  A July 2004 
treatment note also indicates mobility of the ankles with 
discomfort.  According to 38 C.F.R. § 4.59, upon a finding 
that the veteran suffers from arthritis with painful motion, 
the veteran is "entitled to at least the minimum compensable 
rating for the joint."  The Board finds that the veteran has 
painful motion with arthritis confirmed by x-ray.  A 10 
percent rating is warranted under DC 5003.

Disability ratings greater than 10 percent could be granted 
for an ankle disorder where there is ankylosis of the ankle, 
ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position, marked deformity from the malunion 
of the os calcis or astragalus, or status post 
astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272 through 5274.  In this case, there is no evidence 
of ankylosis, subastragalar or tarsal joint, os calcis or 
astralgus disabilities.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's ankle joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The August 2003 and September 2006 VA examinations 
indicate that the veteran does not have additional functional 
loss on repetitious motion.  The pain in the ankle joint is 
the foundation for the grant under DC 5003, above.  The Board 
concludes that a further grant for painful motion would 
violate the anti-pyramiding rule.  See 38 C.F.R. § 4.14.



In sum, the Board finds that the veteran's left ankle sprain 
residuals, with traumatic arthritis and mild residual laxity, 
are manifested by painful motion and swelling, with arthritis 
confirmed by x-ray.  The Board concludes that the criteria 
for a 10 percent rating are met.


ORDER

Entitlement to a 10 percent disability rating, but no higher, 
for left ankle sprain residuals with mild residual laxity and 
traumatic arthritis is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


